Citation Nr: 0909349	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  05-30 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disorder.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a Veteran who served on active duty from 
September 1943 to December 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a March 
2005 rating decision by the Newark RO.  In September 2007 a 
Travel Board hearing was held before the undersigned; a 
transcript of this hearing is associated with the claims 
file.  At the hearing the undersigned granted the veteran's 
motion to advance his case on the Board's docket due to his 
advanced age.  In October 2007, the matter was remanded for 
additional development and notice.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the appellant if any action on his part is required.


REMAND

Where evidence requested in connection with an original claim 
is not received within a year after the date of request, the 
claim will [emphasis added] be considered abandoned.  
38 C.F.R. § 3.158(a).  

Dr. W. (a physician who reported he is seeing the Veteran for 
gastroesophageal reflux disease and irritable bowel syndrome) 
noted in statements in support of the Veteran's claim dated 
in August and September 2007 that the Veteran has had 
gastrointestinal symptoms "most of his adult life".  
Clearly, records of Dr. W.'s treatment of the Veteran would 
be pertinent evidence in the matter at hand (and would also 
have some bearing on the probative value of his opinion).  
Consequently, the Board's October 2007 remand sought those 
records.  In that remand the Board, in part (See p. 3, 
numbered paragraph 2), instructed the RO to notify the 
Veteran of the provisions of 38 C.F.R. § 3.158 (because due 
process considerations would suggest that a person whose 
claim is processed under 38 C.F.R. § 3.158(a) should be aware 
of the consequences of a failure to cooperate); he was also 
(See p.3, numbered paragraph 1) to be notified of what is 
necessary to substantiate a claim of secondary service 
connection (as that was an alternative theory of entitlement 
he presented).  On close review of the record the Board found 
that there had not been compliance with either of these 
instructions.  

The Board invites the RO's attention to Stegall v. West, 11 
Vet. App. 268, 271 (1998) wherein the U.S. Court of Appeals 
for Veterans Claims (Court) determined that a remand by the 
Board confers, as a matter of law, the right to compliance 
with the remand orders.  The Court, frequently pursuant to 
Joint Motion by the parties, has routinely returned to the 
Board for compliance with Stegall, those cases where the 
Board failed to remand a case to the RO to ensure compliance 
with its remand instructions.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be provided notice 
of what is necessary to establish a 
secondary service connection claim, and 
afforded an opportunity to respond.

2.  With the Veteran's cooperation (i.e., 
in providing any necessary releases), the 
RO should secure copies of the complete 
clinical records of all treatment and/or 
evaluation the Veteran received for 
gastrointestinal complaints/problems from 
Dr. N. W., of Coastal Gastroenterology 
Associates.  In conjunction with this 
development, the Veteran must be advised 
of the provisions of 38 C.F.R. § 3.158 
(a).  [If this cannot be accomplished 
because there are no such records, the 
Veteran must so indicate for the record.]  

3.  If the development above suggests any 
further development, the RO should 
arrange for such development.
4.  The RO should readjudicate the 
Veteran's claim of service connection for 
a gastrointestinal disorder (under 
38 C.F.R. § 3.158(a), if applicable).  If 
the benefit sought is not granted, the RO 
should issue an appropriate Supplemental 
Statement of the Case and provide the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board for additional 
development or other  appropriate action must be handled in 
an expeditious manner.



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

